DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/05/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a second resin layer formed in close contact with the first resin layer.” The term “close contact” in claim 1 is a relative term which renders the claim indefinite. The term “close contact” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the 
Furthermore, claim 1 additionally recites “a close contact portion discontinuous with the high refractive-index portion.” Similarly, claim 15 recites “forming a close contact portion discontinuous with the high refractive-index portion on the plurality of slopes of the first resin layer so that a thickness of the close contact portion becomes smaller than a height of the plurality of wall surfaces.” However, it is unclear what structure constitutes a “close contact portion.” Specifically, it is unclear if some particular coating, layer, protrusion, or other structure should be provided to be a “close contact portion,” or if any portion where the first layer is in “close contact” with the second layer is intended to be the “close contact portion.” As such, it is unclear what structure is required by the claims. For the purposes of examination, any structure provided discontinuous with the high refractive-index portion will be interpreted as reading on the claimed “close contact portion.”
Claims 2-14 are rejected as being dependent upon claim 1 and failing to cure the deficiencies of the rejected base claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5, and 7-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ushigome (U.S. Patent No. 8,941,923) in view of Ando et al. (U.S. Patent No. 8,649,095; hereinafter – “Ando”).
Regarding claim 1, Ushigome teaches a diffractive optical element comprising:
a substrate (2) (See e.g. Figs. 1-4, 9-10, 21, and 25; C. 3, L. 31-37; C. 14, L. 3-11; C. 16, L. 16-25);
a first resin layer (12) formed on the substrate and having a diffraction grating shape including a plurality of wall surfaces (12b) and a plurality of slopes (12a) (See e.g. Figs. 1-4, 9-10, 21, and 25; C. 3, L. 31 – C. 4, L. 20; C. 14, L. 3-11; C. 16, L. 16-25);
a second resin layer (11) formed in close contact with the first resin layer (See e.g. Figs. 1-4, 9-10, 21, and 25; C. 3, L. 31 – C. 4, L. 20; C. 14, L. 3-11; C. 16, L. 16-25);
a high refractive-index portion (20, 21) formed on the plurality of wall surfaces of the first resin layer and having a higher refractive index than the first and the second resin layers (See e.g. Figs. 1-4, 9-10, 21, and 25; C. 3, L. 54-67; C. 5, L. 26-46; C. 12, L. 37-40; C. 14, L. 3-34; C. 16, L. 16-41); and
a close contact portion (20, 21) (See e.g. Figs. 1-4, 9-10, 21, and 25; C. 3, L. 54-67; C. 5, L. 26-46; C. 12, L. 37-40; C. 14, L. 3-34; C. 16, L. 16-41),
wherein the close contact portion (20, 21) is formed on the plurality of slopes of the first resin layer (See e.g. Figs. 1-4, 9-10, 21, and 25; C. 3, L. 54-67; C. 5, L. 26-46; C. 12, L. 37-40; C. 14, L. 3-34; C. 16, L. 16-41), and

Ushigome fails to explicitly disclose that the close contact portion is discontinuous with the high refractive-index portion.
However, Ando teaches a diffraction grating lens with a first resin layer (222) having a plurality of wall surfaces (65) and a plurality of slopes (63) with a layered portion (67, 68) formed on the plurality of wall surfaces and a close contact portion (66, 68) discontinuous with the layered portion, formed on the plurality of slopes of the first resin layer and having a thickness smaller than a height of the plurality of wall surfaces (See e.g. Figs. 2 and 16; C. 8, L. 28-55).
Ando teaches this discontinuous close contact portion such that “light transmitted near at least one of both ends along the width direction of an annular zone has its light intensity reduced relative to the light traveling through a central portion along the width direction, whereby the contour of the wavefront of the light transmitted through the annular zone is blurred” and thus “a diffraction phenomenon occurring due to the travel through the annular zone becomes less conspicuous, thus suppressing occurrence of stripe flare light” (C. 4, L. 21-29) in order “to provide a diffraction grating lens which can suppress occurrence of stripe flare light, and an imaging device in which the same is used” (C. 3, L. 42-45).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the diffractive optical element of Ushigome to have a discontinuous close contact portion as in Ando such that “light transmitted near at least one of both ends along the width direction of an annular zone has its light intensity reduced relative to the light traveling through a central portion along the width direction, whereby the contour of the wavefront of the light transmitted through the annular zone is blurred” and thus “a diffraction phenomenon occurring due to the travel through the annular zone becomes less conspicuous, thus suppressing 
Regarding claim 2, Ushigome in view of Ando teaches the diffractive optical element according to claim 1, as above.
Ushigome further teaches that the thickness of the close contact portion is 1/400 or more and 1/50 or less times the height of the plurality of wall surfaces (C. 5, L. 44-46; C. 14, L. 23-34; C. 16, L. 26-41; See also Table 1 in C. 18 providing thickness of the layers within Applicant’s claimed range).
Regarding claim 3, Ushigome in view of Ando teaches the diffractive optical element according to claim 1, as above.
Ushigome further teaches that the thickness of the close contact portion is 10 nm or more and 200 nm or less (C. 5, L. 25-46; C. 14, L. 23-34; C. 16, L. 26-41; See also Table 1 in C. 18 providing thickness of the layers within Applicant’s claimed range).
Regarding claim 5, Ushigome in view of Ando teaches the diffractive optical element according to claim 1, as above.
Ushigome fails to explicitly disclose that a covering area of the close contact portion to the plurality of slopes is 5 or more and 99 or less area portions with respect to 100 area portions on the plurality of slopes.
However, Ando further teaches that a covering area of the close contact portion to the plurality of slopes is 5 or more and 99 or less area portions with respect to 100 area portions on the plurality of slopes (See e.g. Figs. 2 and 16; C. 8, L. 28-55). Additionally, Ando further teaches that the “predetermined areal density” of the close contact portion can be modified to ensure the proper light transmittance.

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the diffractive optical element of Ushigome to have a discontinuous close contact portion having the covering area of Ando such that “light transmitted near at least one of both ends along the width direction of an annular zone has its light intensity reduced relative to the light traveling through a central portion along the width direction, whereby the contour of the wavefront of the light transmitted through the annular zone is blurred” and thus “a diffraction phenomenon occurring due to the travel through the annular zone becomes less conspicuous, thus suppressing occurrence of stripe flare light” in order “to provide a diffraction grating lens which can suppress occurrence of stripe flare light, and an imaging device in which the same is used,” as taught by Ando (C. 3, L. 42-45; C. 4, L. 21-29), and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955).
Regarding claim 7, Ushigome in view of Ando teaches the diffractive optical element according to claim 1, as above.
Ushigome further teaches a center and an outer edge, wherein, in a planar view of the diffractive optical element viewed (planar view) from the direction in which the first and the second 
Regarding claim 8, Ushigome in view of Ando teaches the diffractive optical element according to claim 1, as above.
Ushigome further teaches that the close contact portion is made of an inorganic material (See e.g. Figs. 1-4, 9-10, 21, and 25; C. 3, L. 54-67; C. 5, L. 26-46; C. 12, L. 37-40; C. 14, L. 3-34; C. 16, L. 16-41).
Regarding claim 9, Ushigome teaches the diffractive optical element according to claim 1, as above.
Ushigome further teaches that the high refractive-index portion is made of an inorganic material (See e.g. Figs. 1-4, 9-10, 21, and 25; C. 3, L. 54-67; C. 5, L. 26-46; C. 12, L. 37-40; C. 14, L. 3-34; C. 16, L. 16-41).
Regarding claim 10, Ushigome teaches the diffractive optical element according to claim 1, as above.
Ushigome further teaches that the close contact portion is made of a same material as the high refractive-index portion (See e.g. Figs. 1-4, 9-10, 21, and 25; C. 3, L. 54-67; C. 5, L. 26-46; C. 12, L. 37-40; C. 14, L. 3-34; C. 16, L. 16-41).
Regarding claim 11, Ushigome teaches the diffractive optical element according to claim 1, as above.
Ushigome further teaches that a linear expansion coefficient of the close contact portion at 0 to 40°C is 1/10 or more times the linear expansion coefficient of the first and the second resin layers at 0 to 
Moreover, Ushigome teaches resin layers and close contact portions formed of identical compositions and structures to those of the instantly claimed invention. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Thus, the resin layers and close contact portion of Ushigome meets the required details of the claim.
Regarding claim 12, Ushigome in view of Ando teaches the diffractive optical element according to claim 1, as above.
Ushigome further teaches that nd1 < nd2 and v1 < v2 are satisfied, where nd1 denotes the refractive index of the first resin layer, v1 denotes the Abbe number of the first resin layer, nd2 denotes the refractive index of the second resin layer, and v2 denotes the Abbe number of the second resin layer (Abstract; C. 1, L. 45-59; C. 9, L. 56 – C. 10, L. 21; See also Table 1 in C. 18).
Regarding claim 13, Ushigome in view of Ando teaches the diffractive optical element according to claim 1, as above.
Ushigome further teaches that a second substrate (3) is stacked on the second resin layer (See e.g. Figs. 1-4, 9-10, 21, and 25; C. 3, L. 31-37; C. 14, L. 3-11; C. 16, L. 16-25).
Regarding claim 14, Ushigome in view of Ando teaches the diffractive optical element according to claim 1, as above.

Regarding claim 15, Ushigome teaches a method for manufacturing a diffractive optical element including a first resin layer (12) formed on a substrate (2) and having a diffraction grating shape including a plurality of wall surfaces (12b) and a plurality of slopes (12a), and a second resin layer (11) stacked in this order on the substrate, and a high refractive-index portion (20, 21) formed on the plurality of wall surfaces and having a higher refractive index than the first and the second resin layers (See e.g. Figs. 1-4, 9-10, 21, and 25; C. 3, L. 31 – C. 4, L. 20; C. 14, L. 3-11; C. 16, L. 16-25), the method comprising:
forming the first resin layer (12) having the diffraction grating shape including the plurality of wall surfaces and the plurality of slopes on the substrate (See e.g. Figs. 1-4, 9-10, 21, and 25; C. 3, L. 31 – C. 4, L. 20; C. 14, L. 3-11; C. 16, L. 16-25);
forming the high refractive-index portion (20, 21) having a higher refractive index than the first and the second resin layers, on the plurality of wall surfaces of the first resin layer (See e.g. Figs. 1-4, 9-10, 21, and 25; C. 3, L. 54-67; C. 5, L. 26-46; C. 12, L. 37-40; C. 14, L. 3-34; C. 16, L. 16-41);
forming a close contact portion (20, 21) on the plurality of slopes of the first resin layer so that a thickness of the close contact portion becomes smaller than a height of the plurality of wall surfaces (See e.g. Figs. 1-4, 9-10, 21, and 25; C. 3, L. 54-67; C. 5, L. 26-46; C. 12, L. 37-40; C. 14, L. 3-34; C. 16, L. 16-41); and
forming the second resin layer (11) on the first resin layer (See e.g. Figs. 1-4, 9-10, 21, and 25; C. 3, L. 31 – C. 4, L. 20; C. 14, L. 3-11; C. 16, L. 16-25).
Ushigome fails to explicitly disclose that the close contact portion is discontinuous with the high refractive-index portion.

Ando teaches this discontinuous close contact portion such that “light transmitted near at least one of both ends along the width direction of an annular zone has its light intensity reduced relative to the light traveling through a central portion along the width direction, whereby the contour of the wavefront of the light transmitted through the annular zone is blurred” and thus “a diffraction phenomenon occurring due to the travel through the annular zone becomes less conspicuous, thus suppressing occurrence of stripe flare light” (C. 4, L. 21-29) in order “to provide a diffraction grating lens which can suppress occurrence of stripe flare light, and an imaging device in which the same is used” (C. 3, L. 42-45).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Ushigome to form a discontinuous close contact portion as in Ando such that “light transmitted near at least one of both ends along the width direction of an annular zone has its light intensity reduced relative to the light traveling through a central portion along the width direction, whereby the contour of the wavefront of the light transmitted through the annular zone is blurred” and thus “a diffraction phenomenon occurring due to the travel through the annular zone becomes less conspicuous, thus suppressing occurrence of stripe flare light” in order “to provide a diffraction grating lens which can suppress occurrence of stripe flare light, and an imaging device in which the same is used,” as taught by Ando (C. 3, L. 42-45; C. 4, L. 21-29).
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ushigome in view of Ando as applied to claim 1 above, and further in view of Takayama (U.S. Patent No. 9,400,396).
Regarding claim 4, Ushigome in view of Ando teaches the diffractive optical element according to claim 1, as above. 
Ushigome further teaches a center and an outer edge (See e.g. Figs. 1-4, 9-10, 21, and 25; C. 3, L. 31 – C. 4, L. 20; C. 14, L. 3-11; C. 16, L. 16-25).
Ushigome and Ando fail to explicitly disclose that the thickness of the close contact portion increases with increasing distance from the center toward the outer edge.
However, Takayama teaches a diffractive optical element comprising two resin layers with a coating wherein a thickness of the coating increases with increasing distance from the center toward the outer edge (See e.g. Figs. 8-9; C. 5, L. 34 – C. 6, L. 31).
Takayama teaches this increasing thickness to “maintain high diffraction efficiency even when a refractive index distribution is generated inside a grating of the diffractive optical element” (C. 1, L. 63-67).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the diffractive optical element of Ushigome with the increasing thickness of the close contact portion as taught by Takayama to “maintain high diffraction efficiency even when a refractive index distribution is generated inside a grating of the diffractive optical element,” as in Takayama (C. 1, L. 63-67).
Claim(s) 4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ushigome in view of Ando as applied to claim 1 above, and further in view of Chen et al. (U.S. Patent No. 5,969,864; hereinafter – “Chen”).
Regarding claim 4, Ushigome in view of Ando teaches the diffractive optical element according to claim 1, as above. 
Ushigome further teaches a center and an outer edge (See e.g. Figs. 1-4, 9-10, 21, and 25; C. 3, L. 31 – C. 4, L. 20; C. 14, L. 3-11; C. 16, L. 16-25).

However, Chen teaches a variable surface relief kinoform optical element having a plurality of slopes (14) with close contact portions (24, 34) wherein a thickness of the close contact portions increases with increasing distance from the center toward the outer edge (See e.g. Figs. 1 and 3; Abstract; C. 3, L. 51-67; C. 4, L. 16 – C. 5, L. 30 – As the distance between steps is decreased, it follows that the covering area must increase).
Chen teaches this increasing thickness of the close contact portions “to optimize the first order diffraction efficiency in each zone” such that “noise as well as ghost image problems may be reduced and contrast and resolution may be enhance” (C. 2, L. 59 – C. 3, L. 21).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the diffractive optical element of Ushigome with the increasing thickness of the close contact portions taught by Chen “to optimize the first order diffraction efficiency in each zone” such that “noise as well as ghost image problems may be reduced and contrast and resolution may be enhance,” as in Chen (C. 2, L. 59 – C. 3, L. 21).
Regarding claim 6, Ushigome in view of Ando teaches the diffractive optical element according to claim 1, as above. 
Ushigome further teaches a center and an outer edge (See e.g. Figs. 1-4, 9-10, 21, and 25; C. 3, L. 31 – C. 4, L. 20; C. 14, L. 3-11; C. 16, L. 16-25).
Ushigome and Ando fail to explicitly disclose that a covering area of the close contact portion to the plurality of slopes increases with increasing distance from the center toward the outer edge.
However, Chen teaches a variable surface relief kinoform optical element having a plurality of slopes (14) with close contact portions (24, 34) wherein a covering area of the close contact portion to the plurality of slopes increases with increasing distance from the center toward the outer edge (See 
Chen teaches this increasing covering area of the close contact portions “to optimize the first order diffraction efficiency in each zone” such that “noise as well as ghost image problems may be reduced and contrast and resolution may be enhance” (C. 2, L. 59 – C. 3, L. 21).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the diffractive optical element of Ushigome with the increasing covering area of the close contact portions taught by Chen “to optimize the first order diffraction efficiency in each zone” such that “noise as well as ghost image problems may be reduced and contrast and resolution may be enhance,” as in Chen (C. 2, L. 59 – C. 3, L. 21).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Nakabayashi (U.S. PG-Pub No. 2003/0112515) teaches a diffractive optical element comprising similar close contact portions.
Furuta et al. (Japanese Pub No. 2003-315526) teaches a diffraction optical element comprising a plurality of discontinuous close contact portions.
Maekawa (Japanese Pub No. 2006-162822) teaches a diffraction optical element comprising similar close contact portions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas R Pasko whose telephone number is (571)270-1876. The examiner can normally be reached M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on 571-272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Nicholas R. Pasko
Primary Examiner
Art Unit 2896



/Nicholas R. Pasko/Primary Examiner, Art Unit 2896